                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

 UNITED STATES OF AMERICA                            )
                                                     ) Case No.     4:16-cr-05-TRM-CHS-01
                                                     )
 v.                                                  ) Case No.     4:17-cr-07-TRM-SKL-01
                                                     )
 ROGER A. DOBBINS                                    )

                               MEMORANDUM AND ORDER

         ROGER A. DOBBINS, (“Defendant”) appeared for a hearing on December 21, 2020, in
 accordance with Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the Amended
 Petition for a Warrant for an Offender Under Supervision (“Amended Petition”) in the above
 matters [Doc. 59 in case no. 4:16-cr-05-TRM-CHS-01 and Doc. 42 in case no. 4:17-cr-07-TRM-
 SKL-01].

        Defendant was placed under oath and informed of his constitutional rights. It was also
 determined that Defendant had been provided with and reviewed with counsel a copy of the
 Amended Petition. Defendant waived his right to a preliminary hearing and a detention hearing.

         Based upon the Amended Petition and waiver of preliminary hearing, the Court finds there
 is probable cause to believe Defendant has committed violations of his condition of supervised
 release as alleged in the Amended Petition.

        Accordingly, it is ORDERED that:

         (1) Counsel for Defendant and the Government shall confer and make best efforts to submit
 to U.S. District Judge McDonough a proposed Agreed Order with respect to an appropriate
 disposition of the Amended Petition for Warrant for Offender Under Supervision.

         (2) In the event counsel are unable to reach agreement with respect to an appropriate
 disposition of the Amended Petition for Warrant for Offender Under Supervision, they shall
 request a hearing before U.S. District Judge McDonough.

        (3) Defendant shall remain DETAINED WITHOUT BAIL pending further order from
 this Court is GRANTED.

        SO ORDERED.

        ENTER.                               s/fâátÇ ^A _xx
                                             SUSAN K. LEE
                                             UNITED STATES MAGISTRATE JUDGE




Case 4:16-cr-00005-TRM-CHS Document 63 Filed 12/28/20 Page 1 of 1 PageID #: 469
